Title: F. & A. Dubbeldemuts to John Adams: A Translation, 17 June 1781
From: Dubbeldemuts, F. & A. (business)
To: Adams, John



Sir
Rotterdam, 17 June 1781

We are interested in a ship and its cargo of which we have enclosed information. We are taking the liberty to ask that you examine this information and advise us as to the possibility of obtaining damages. We beg you to excuse us for causing this inconvenience.
Several of our friends are interested in the ships and cargo brought into Brest. We dared to take the liberty of sending to you one of these friends, who is supposed to receive goods for the American account, in order that he have the honor to speak with you. Please do not be offended by the liberty taken to address you by those who have the honor to be, with the highest esteem possible, sir, your very humble and very obedient servants

F & A Dubbeldemuts

